UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 001-16767 Westfield Financial, Inc. (Exact name of registrant as specified in its charter) Massachusetts 73-1627673 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 141 Elm Street, Westfield, Massachusetts 01086 (Address of principal executive offices) (Zip Code) (413) 568-1911 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.) YesxNo o. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated fileroAccelerated filer x Non-accelerated fileroSmaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo x At August 3, 2011 the registrant had 27,855,164 shares of common stock, $0.01 par value, issued and outstanding. TABLE OF CONTENTS Page FORWARD-LOOKING STATEMENTS i PART I – FINANCIAL INFORMATION Item 1.Financial Statements of Westfield Financial, Inc. and Subsidiaries Consolidated Balance Sheets (Unaudited) – June 30, 2011 and December 31, 2010 1 Consolidated Statements of Operations (Unaudited) – Three and Six Months Ended June 30, 2011 and 2010 2 Consolidated Statements of Changes in Shareholders’ Equity and Comprehensive Income (Unaudited) – Six Months Ended June 30, 2011 and 2010 3 Consolidated Statements of Cash Flows (Unaudited) – Six Months Ended June 30, 2011 and 2010 4 Notes to Consolidated Financial Statements (Unaudited) 5 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3.Quantitative and Qualitative Disclosures About Market Risk 36 Item 4.Controls and Procedures 37 PART II – OTHER INFORMATION Item 1.Legal Proceedings 37 Item 1A.Risk Factors 37 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 37 Item 3.Defaults upon Senior Securities 38 Item 4.[Removed and Reserved] 38 Item 5.Other Information 38 Item 6.Exhibits 38 FORWARD–LOOKING STATEMENTS This Quarterly Report on Form 10-Q contains “forward-looking statements.”These forward-looking statements are made in good faith pursuant to the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995.The words “may,” “could,” “should,” “would,” “believe,” “anticipate,” “estimate,” “expect,” “intend,” “plan” and similar expressions are intended to identify forward-looking statements.These forward-looking statements may be subject to significant known and unknown risks, uncertainties and other factors, including, but not limited to, changes in the real estate market or local economy, changes in interest rates, changes in laws and regulations to which we are subject, and competition in our primary market area. Although we believe that the expectations reflected in such forward-looking statements are reasonable, actual results may differ materially from the results discussed in these forward-looking statements.You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date hereof.Westfield Financial undertakes no obligation to republish revised forward-looking statements to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. i PART I – FINANCIAL INFORMATION ITEM 1: FINANCIAL STATEMENTS. WESTFIELD FINANCIAL, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS - UNAUDITED (Dollars in thousands) June 30, December 31, ASSETS Cash and due from banks $ $ Federal funds sold 15 13 Interest-bearing deposits and other short-term investments Cash and cash equivalents SECURITIES : Available-for-sale - at fair value FEDERAL HOME LOAN BANK OF BOSTON AND OTHER RESTRICTED STOCK - AT COST LOANS - Net of allowance for loan losses of $7,073 at June 30, 2011 and $6,934 at December 31, 2010 PREMISES AND EQUIPMENT, Net ACCRUED INTEREST RECEIVABLE BANK-OWNED LIFE INSURANCE DEFERRED TAX ASSET, Net OTHER REAL ESTATE OWNED OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY LIABILITIES: DEPOSITS : Noninterest-bearing $ $ Interest-bearing Total deposits SHORT-TERM BORROWINGS LONG-TERM DEBT SECURITIES PENDING SETTLEMENT 44 OTHER LIABILITIES TOTAL LIABILITIES SHAREHOLDERS' EQUITY: Preferred stock - $.01 par value, 5,000,000 shares authorized, none outstanding at June 30, 2011 and December 31, 2010 - - Common stock - $.01 par value, 75,000,000 shares authorized, 27,870,671 shares issued and outstanding at June 30, 2011; 28,166,419 shares issued and outstanding at December 31, 2010 Additional paid-in capital Unearned compensation - ESOP ) ) Unearned compensation - Equity Incentive Plan ) ) Retained earnings Accumulated other comprehensive loss ) ) Total shareholders' equity TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ See accompanying notes to unaudited consolidated financial statements. 1 WESTFIELD FINANCIAL, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS – UNAUDITED (Dollars in thousands, except per share data) Three Months Six Months Ended June 30, Ended June 30, INTEREST AND DIVIDEND INCOME: Debt securities, taxable $ Residential and commercial real estate loans Commercial and industrial loans Debt securities, tax-exempt Consumer loans 47 53 96 Equity securities 47 51 94 Other investments - at cost 18 7 32 12 Federal funds sold, interest-bearing deposits and other short-term investments - 2 1 3 Total interest and dividend income INTEREST EXPENSE: Deposits Long-term debt Short-term borrowings 35 76 94 Total interest expense Net interest and dividend income PROVISION FOR LOAN LOSSES Net interest and dividend income after provision for loan losses NONINTEREST INCOME (LOSS): Total other-than-temporary impairment losses on debt securities ) - ) ) Portion of other-than-temporary impairment losses recognized in accumulated other comprehensive loss on debt securities - Net other-than-temporary impairment losses recognized in income (8 ) - ) ) Service charges and fees Income from bank-owned life insurance Gain on sales of securities, net 46 77 (Loss) gain on disposal of OREO - (6 ) - 1 Total noninterest income NONINTEREST EXPENSE: Salaries and employees benefits Occupancy Computer operations Professional fees OREO expense 13 21 20 FDIC insurance assessment Other Total noninterest expense INCOME (LOSS) BEFORE INCOME TAXES ) INCOME TAX PROVISION(BENEFIT) ) NET INCOME (LOSS) $ $ ) $ $ EARNINGS PER COMMON SHARE: Basic earnings (loss) per share $ $ ) $ $ Weighted average shares outstanding Diluted earnings (loss) per share $ $ ) $ $ Weighted average diluted shares outstanding See accompanying notes to unaudited consolidated financial statements. 2 WESTFIELD FINANCIAL, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY AND COMPREHENSIVE INCOME- UNAUDITED SIX MONTHS ENDED JUNE 30, 2 (Dollars in thousands, except share data) Common Stock Additional Paid-in Capital Unearned Compensation- ESOP Unearned Compensation- Equity Incentive Plan Retained Earnings Accumulated Other Comprehensive Income (Loss) Total Shares Par Value BALANCE, DECEMBER 31, 2009 $ $ $ ) $ ) $ $ ) $ Comprehensive income: Net income - Net unrealized gains on securities available for sale arising during the period, net of reclassification adjustment and tax effects - Change in pension gains or losses and transition assets, net of tax - 32 32 Total comprehensive income Common stock held by ESOP committed to be released (89,040 shares) - - 82 - - - Share-based compensation - stock options - Share-based compensation - equity incentive plan - Excess tax benefits from equity incentive plan - - 30 - 30 Common stock repurchased ) (6 ) ) - ) Issuance of common stock in connection with stock option exercises 1 - - ) - 62 Excess tax benefits in connection with stock option exercises - - 17 - 17 Cash dividends declared ($0.25 per share) - ) - ) BALANCE, JUNE 30, 2010 $ $ $ ) $ ) $ $ ) $ BALANCE, DECEMBER 31, 2010 $ $ $ ) $ ) $ $ ) $ Comprehensive income: Net income - Net unrealized gains on securities available for sale arising during the period, net of reclassification adjustment and tax effects - Change in pension gains or losses and transition assets, net of tax - 38 38 Total comprehensive income Common stock held by ESOP committed to be released (86,585 shares) - - 90 - - - Share-based compensation - stock options - Share-based compensation - equity incentive plan - Excess tax benefits from equity incentive plan - - 23 - 23 Common stock repurchased ) (3 ) ) - ) Issuance of common stock in connection with stock option exercises - - - ) - Issuance of common stock in connection with equity incentive plan - - - ) - - - Excess tax benefits in connection with stock option exercises - - 18 - 18 Cash dividends declared ($0.27 per share) - ) - ) BALANCE, JUNE 30,2011 $ $ $ ) $ ) $ $ ) $ See accompanying notes to unaudited consolidated financial statements. 3 WESTFIELD FINANCIAL, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS – UNAUDITED (Dollars in thousands) Six Months Ended June 30, OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses Depreciation and amortization of premises and equipment Net amortization of premiums and discounts on securities, mortgage-backed securities and mortgage loans Share-based compensation expense Amortization of ESOP expense Excess tax benefits from equity incentive plan ) ) Excess tax benefits in connection with stock option exercises ) ) Net gains on sales of securities ) ) Other-than-temporary impairment losses on securities 40 Write-downs of other real estate owned - Gain on sale of other real estate owned - (1 ) Deferred income tax benefit ) ) Income from bank-owned life insurance ) ) Changes in assets and liabilities: Accrued interest receivable Other assets ) Other liabilities Net cash provided by operating activities INVESTING ACTIVITIES: Securities, held to maturity: Purchases - ) Proceeds from calls, maturities, and principal collections - Securities, available for sale: Purchases ) ) Proceeds from sales Proceeds from calls, maturities, and principal collections Purchase of residential mortgages ) ) Loan principal payments, net of originations Purchase of Federal Home Loan Bank of Boston stock ) ) Proceeds from sale of other real estate owned - Purchases of premises and equipment ) ) Purchase of bank-owned life insurance ) - Net cash used in investing activities ) ) FINANCING ACTIVITIES: Net increase in deposits Net change in short-term borrowings ) Repayment of long-term debt ) ) Proceeds from long-term debt Cash dividends paid ) ) Common stock repurchased ) ) Issuance of common stock in connection with stock option exercises 62 Excess tax benefits in connection with equity incentive plan 23 30 Excess tax benefits in connection with stock option exercises 18 17 Net cash (used in) provided by financing activities ) NET CHANGE IN CASH AND CASH EQUIVALENTS: ) Beginning of period End of period $ $ Supplemental cashflow information: Transfer of loans to other real estate owned $ $ Interest paid Taxes paid 76 See the accompanying notes to unaudited consolidated financial statements 4 WESTFIELD FINANCIAL, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Nature of Operations – Westfield Financial, Inc. (“Westfield Financial,” “we” or “us”) is the bank holding company for Westfield Bank, a federally-chartered stock savings bank (the “Bank”). The Bank’s deposits are insured to the limits specified by the Federal Deposit Insurance Corporation (“FDIC”).The Bank operates eleven branches in western Massachusetts and its primary sources of revenue are income from securities and earnings on loans to small and middle-market businesses and to residential property homeowners. Elm Street Securities Corporation and WFD Securities Corporation, Massachusetts-chartered security corporations, were formed by Westfield Financial for the primary purpose of holding qualified securities.WB Real Estate Holdings, LLC, a Massachusetts-chartered limited liability company was formed for the primary purpose of holding real property acquired as security for debts previously contracted by the Bank. Principles of Consolidation – The consolidated financial statements include the accounts of Westfield Financial, the Bank, Elm Street Securities Corporation, WB Real Estate Holdings, LLC and WFD Securities Corporation.All material intercompany balances and transactions have been eliminated in consolidation. Estimates – The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States of America (“U.S. GAAP”) requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities and the reported amounts of income and expenses for both at the date of the consolidated financial statements.Actual results could differ from those estimates.Estimates that are particularly susceptible to significant change in the near-term relate to the determination of the allowance for loan losses, other-than-temporary impairment of securities, and the valuation of deferred tax assets. Basis of Presentation – In the opinion of management, the accompanying unaudited consolidated financial statements contain all adjustments (consisting only of normal recurring adjustments) necessary for a fair presentation of our financial condition as of June 30, 2011, and the results of operations, changes in shareholders’ equity and cash flows for the interim periods presented.The results of operations for the three and six months ended June 30, 2011 are not necessarily indicative of the results of operations for the year ending December 31, 2011.Certain information and disclosures normally included in financial statements prepared in accordance with U.S. GAAP have been omitted pursuant to the rules and regulations of the Securities and Exchange Commission. These unaudited consolidated financial statements should be read in conjunction with the audited consolidated financial statements as of and for the year ended December 31, 2010, included in our Annual Report on Form 10-K for the year ended December 31, 2010 (the “2010 Annual Report”). Reclassifications - Certain amounts in the prior period financial statements have been reclassified to conform to the current year presentation. 5 2.EARNINGS PER SHARE Basic earnings per share represent income available to shareholders divided by the weighted average number of common shares outstanding during the period.Diluted earnings per share reflect additional common shares that would have been outstanding if dilutive potential shares had been issued, as well as any adjustment to income that would result from the assumed issuance.Potential common shares that may be issued by us relate solely to outstanding stock options and are determined using the treasury stock method. Earnings per common share for the three and six months ended June 30, 2011 and 2010 have been computed based on the following: Three Months Ended Six Months Ended June 30, June 30, (In thousands, except per share data) Net income (loss) applicable to common stock $ $ ) $ $ Average number of common shares outstanding Less: Average unallocated ESOP Shares ) Less: Average ungranted equity incentive plan shares ) Average number of common shares outstanding used to calculate basic earnings per common share Effect of dilutive stock options - Average number of common shares outstanding used to calculate diluted earnings per common share Basic earnings (loss) per share $ $ ) $ $ Diluted earnings (loss) per share(1) $ $ ) $ $ Weighted average diluted shares outstanding for the three months ended June 30, 2010 does not include 259,266 incremental stock options whose effect would be antidilutive to the calculation due to the net operating loss for the quarter. Stock options that would have an antidilutive effect on diluted earnings per share are excluded from the calculation.There were 1,654,024 and 1,615,024 shares that were antidilutive for the three and six months ended June 30, 2011, respectively, and 2,209,012 and 1,880,018 shares that were antidilutive for the three and six months ended June 30, 2010, respectively. 6 3.COMPREHENSIVE INCOME/LOSS Accounting principles generally require that recognized revenue, expenses, gains and losses be included in net income.Although certain changes in assets and liabilities are reported as a separate component of the equity section of the balance sheet, such items, along with net income are components of comprehensive income. The components of other comprehensive income and related tax effects are as follows: Six Months Ended June 30, (In thousands) Unrealized holding gains on available-for-sale securities $ $ Reclassification adjustment for gains realized in income ) ) Other-than-temporary impairment losses on available-for-sale securities charged to earnings 40 Net unrealized gains on available-for-sale securities Tax effect ) ) Net-of-tax amount Gains and losses arising during the period pertaining to defined benefit plans 5 7 Reclassification adjustments for items reflected in earnings: Actuarial loss 59 46 Transition asset (6
